internal_revenue_service department of the treasury number release date index number washington dc person to contact david bergkuist id telephone number refer reply to cc intl br 3-plr-118045-00 date date do ty legend corp a corp b parent a parent b date m date n date dear this is in response to a letter dated date requesting a ruling that corp a and its subsidiaries be permitted to change to the tax_book_value_method of asset valuation for purposes of apportioning interest_expense for tax years beginning on or after date additional information was received in a letter dated date the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination corp a is a domestic_corporation that is the parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return prior to date m corp a was an indirect subsidiary of parent a a foreign_corporation corp b is a domestic_corporation prior to date m corp b was a subsidiary of parent b a foreign_corporation on date m parent a and parent b merged as a result of this merger corp a and corp b became related_persons within the meaning of sec_1_861-8t of the temporary income_tax regulations plr-118045-00 on date n corp a acquired corp b in a sec_351 exchange prior to this date corp a apportioned its interest_expense using the fair_market_value_method of asset valuation as described in sec_1_861-9t of the temporary regulations prior to date n corp b was the parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return corp b and its subsidiaries apportioned interest_expense using the tax_book_value_method of asset valuation as described in sec_1_861-9t corp a filed a federal_income_tax return for its consolidated_group for the tax_year beginning on date o in which the tax_book_value_method was used for purposes of apportioning interest_expense after date n corp b was included in corp a’s consolidated_income_tax_return sec_864 of the internal_revenue_code provides that all allocations and apportionments of interest_expense shall be made on the basis of assets rather than gross_income sec_1_861-9t of the temporary regulations provides that for purposes of apportioning interest_expense a taxpayer may elect to determine the value of its assets on the basis of either the tax book_value or the fair_market_value of its assets sec_1_861-8t provides that once a taxpayer uses the fair_market_value_method the taxpayer and all related_persons must continue to use such method unless expressly authorized by the commissioner to change methods sec_1_861-9t provides that if a taxpayer elects the fair_market_value_method of asset valuation the taxpayer must establish the fair_market_value of its assets to the satisfaction of the commissioner otherwise the commissioner may determine the appropriate values or require the taxpayer to use the tax_book_value_method of apportionment sec_1_861-9t sets forth the rules for determining the fair_market_value of a taxpayer’s assets under the fair_market_value_method corp a requests pursuant to sec_1_861-8t and sec_1_861-9t of the temporary regulations to be permitted to use the tax_book_value_method of asset valuation for purposes of apportioning interest_expense for tax years beginning on or after date o this change would conform corp a to the method of asset valuation used by corp b prior to the sec_351 exchange corp a has determined that valuing its assets using the tax_book_value_method would decrease complexity and reduce cost by avoiding the need to perform fair_market_value studies in addition using the tax book method would provide greater certainty of tax results and reduce the potential for disagreements with the service with respect to the fair_market_value of assets corp b and its subsidiaries have not valued their assets using the fair_market_value_method of asset valuation and corp a would incur considerable costs to value the corp b assets for purposes of such method of asset valuation based solely on the information submitted the representations made and the reasons plr-118045-00 given for this request corp a and its subsidiaries may change from the fair_market_value_method of asset valuation for purposes of apportioning interest_expense to the tax_book_value_method pursuant to sec_1_861-8t and sec_1_861-9t for the tax_year beginning on or after date o except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely anne o’connell devereaux assistant to the branch chief branch office of the associate chief_counsel international
